Case 2:19-cr-20379-DPH-APP ECF No. 12 filed 12/09/19          PageID.22    Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                              Plaintiff,              CASE NO. 19-20379
                                                      HON. DENISE PAGE HOOD

v.

HOUSSAM ALI HACHEM,

                              Defendant.
                                    /


     STIPULATION TO ADJOURN ARRAIGNMENT ON INDICTMENT

       The United States of America and Defendant stipulate and agree that there is

good cause to adjourn the completion of Defendant’s arraignment on Indictment

from December 4, 2019, to December 18, 2019. This extension of time is necessary

so that Defendant can retain his counsel of choice. Defendant is charged in a

separate federal indictment in Miami. Defendant is on the brink of hiring a local

attorney to work on this case in conjunction with Defendant’s retained counsel in

Miami. Defendant, through his current counsel, concurs in this request and agrees

that it is in his best interest.

       The parties stipulate and agree that this stipulation and any order resulting

therefrom shall not affect any previous order of pretrial detention or pretrial release.

       The period from December 4, 2019, to December 18, 2019, should be
Case 2:19-cr-20379-DPH-APP ECF No. 12 filed 12/09/19        PageID.23    Page 2 of 3




excluded from the Speedy Trial Act because the ends of justice served by such

continuance outweigh the interests of the public and the defendant in a speedy trial.

See 18 U.S.C. § 3161(h)(1) & (7). Specifically, the allegations in this case related

to years’ long investigation regarding conduct that is nearly ten years old.

Defendant wishes to retain a local lawyer to work in conjunction with his lawyer

from Miami. Counsel for the government has spoken with both the Miami attorney

and a local attorney. Defendant should be making a decision about counsel soon.

The requested delay will allow Defendant’s preferred attorney to file an appearance,

review the indictment and acknowledgment of indictment, and be better prepared

for the completion of arraignment. These facts justify the adjournment of the

arraignment, and the exclusion of time under the “ends of justice” subsection of the

Speedy Trial Act.

IT IS SO STIPULATED.

MATTHEW SCHNEIDER
United States Attorney

s/Kevin Mulcahy                              s/ Jonathan Epstein (with consent)
Kevin Mulcahy                                Jonathan Epstein
Assistant United States Attorney             Attorney for Defendant
211 W. Fort Street, Suite 2001               Federal Defender Office
Detroit, MI 48226                            613 Abbott, 5th Floor
Kevin.mulcahy@usdoj.gov                      Detroit, MI 48226
(313) 226-9713                               Jonathan_Epstein@fd.org
                                             (313) 967-5840
Dated:       December 3, 2019
Case 2:19-cr-20379-DPH-APP ECF No. 12 filed 12/09/19             PageID.24     Page 3 of 3


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                           Plaintiff,                   CASE NO. 19-20379
v.

HOUSSAM ALI HACHEM,

                           Defendant.
                                /

                    ORDER ADJOURNING ARRAIGNMENT

      This matter coming before the court on the stipulation of the parties, it is hereby

      ORDERED that good cause exists to extend the completion of Arraignment in this

case, scheduled for December 4, 2019, at 1:00 p.m., to December 18, 2019, at 1:00 p.m.

See Fed. R. Crim. P. 5.1(d).

      It is further ORDERED that the period from December 4, 2019, to December 18,

2019, shall be excluded from the speedy trial clock. See 18 U.S.C. '' 3161(h)(1) & (h)(7).

These facts set forth in the parties’ stipulation are adopted by the Court and the Court

finds that the facts justify the adjournment of the arraignment on indictment date,

and the exclusion of the time under the “ends of justice” subsection of the Speedy

Trial Act.

      IT IS SO ORDERED.


      Dated: December 4, 2019                    s/Anthony P. Patti
                                                 Antony P. Patti
                                                 United States Magistrate Judge
